Citation Nr: 0923460	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  98-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for a bilateral eye 
disability.

4.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).

(The issues of entitlement to service connection for PTSD and 
entitlement to a higher rating for a left knee disability 
will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1976 in the Army, April 1983 to July 1983 in the Air Force, 
and March 1984 to August 1987 in the Air Force.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from October 1997 and February 1999 decisions by the 
RO in Montgomery, Alabama that denied service connection for 
a lung disability, an eye disability, and a psychiatric 
disorder, and denied entitlement to a TDIU rating.  A 
videoconference hearing was held before the undersigned 
Veterans Law Judge in September 2000.  In a December 2000 
decision, the Board denied the claims on appeal.  The Veteran 
appealed that decision.

The Veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 2001 joint 
motion to the Court, the parties (the Veteran and the VA 
Secretary) requested that the Board decision be vacated and 
the issue remanded.  In May 2001, the Court granted the joint 
motion.  The case was returned to the Board, and in January 
2002, the Board remanded the issues to the RO for additional 
evidentiary and procedural development.  The case was 
subsequently returned to the Board.

The issues of entitlement to service connection for a 
psychiatric disorder and to a TDIU rating are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A chronic lung disability is not currently shown, nor is 
there competent medical evidence that links a chronic lung 
disability to the appellant's military service.

2.  The preponderance of the competent medical evidence 
indicates that the Veteran's bilateral eye disability began 
many years after service and is not related to the 
appellant's military service.  


CONCLUSIONS OF LAW

1.  A chronic lung disability was not incurred in or 
aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(d) (2008).

2.  A bilateral eye disability was not incurred in or 
aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(d) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Shinseki v. 
Sanders, No. 07-1209, 2009 WL 1045952 (U.S. April 21, 2009).

The RO provided notice to the Veteran in August 2002 and 
October 2003 letters, issued prior to the decision on appeal, 
regarding what information and evidence is needed to 
substantiate his claims for service connection.  A March 2006 
letter also advised as to what information and evidence must 
be submitted by the Veteran, and the types of evidence that 
will be obtained by VA, and provided him with notice of the 
information and evidence needed to establish a disability 
rating and an effective date for his claimed disabilities.  
The claim was last readjudicated in July 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, voluminous post-service 
treatment records, and VA examination reports.  Attempts to 
obtain additional service treatment records have been 
unsuccessful.

The Board notes that a VA examination has not been scheduled 
with respect to the claim for service connection for a lung 
disability.  However, in the absence of a disease, injury or 
event in service and a current condition, a VA examination is 
not required.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As discussed above, the Veteran was notified of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the Veteran.  As such, there is 
no indication that there is any prejudice to the Veteran by 
the order of the events in this case.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the Veteran's 
claims, any question as to an appropriate disability rating 
and effective date to be assigned is rendered moot.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the Veteran.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

I.  Lung Disability

The appellant asserts that he has a chronic lung disability 
that had its origin in service, which is established by a 
chest X-ray taken in service that revealed a small lesion in 
the left lung.

Service medical records show that during his first period of 
active military service the appellant was treated for upper 
respiratory infections in March 1974 and June 1976.  At the 
July 1976 separation examination, the lungs and chest were 
noted to be normal.  During his third period of active 
service, he underwent a chest X-ray in July 1986, which 
revealed a small coin lesion in the periphery of the left mid 
lung field, approximately six millimeters in diameter.  The 
radiologist stated that there had been no real change from a 
February 1984 chest X-ray.  A July 1986 notation in the 
service medical records indicated an assessment of pulmonary 
nodule left, unchanged since 1984.

In March 1987, the Veteran complained of sharp chest pain.  
He said his job involved a lot of heavy lifting.  The 
diagnostic assessment was costochondritis - hay fever.  
Service treatment records are negative for a chronic lung 
disability.

A June 1993 VA outpatient treatment record reflects that the 
Veteran complained of dizzy spells, hot and cold spells, and 
shortness of breath.  On examination, the chest was clear.  
The pertinent diagnosis was costochondritis.  A June 1993 
chest X-ray study showed no active pulmonary or pleural 
abnormality.

A VA hospital discharge summary dated in June 1995 reflects 
that the Veteran complained of angina at rest and with 
exertion, dyspnea, and sinus headaches.  On examination, the 
chest was clear, and a June 1995 chest X-ray study was 
normal.  The pertinent diagnoses were insomnia and sleep 
deprivation, fatigue and overwork, and sinus headaches.  A 
lung disorder was not diagnosed.

A June 1999 VA medical examination noted that evaluation of 
the appellant's chest revealed that the lungs were clear to 
auscultation and that there were bilateral breath sounds and 
bilateral chest movement.  No lung disability was diagnosed.

At a March 2003 VA examination, the Veteran complained of 
intermittent congestion and said he often had a productive 
cough.  He said he felt very tired, had dyspnea on exertion, 
and was being treated with an Albuterol inhaler.  He said he 
had breathing difficulty and had been prescribed antibiotics 
from time to time.  On lung examination, there were faint 
rales bilaterally.  Pulmonary function tests were performed 
and the results showed that his effort was too weak to have 
reliable measurement.  A chest X-ray study in March 2003 
showed no discrete pulmonary nodules.  The study was similar 
to one performed in March 2001.  The pertinent diagnosis was 
history of lung nodule - resolved with no evidence of its 
presence since March 2001.  

The VA examiner opined that the Veteran's prior pulmonary 
nodule was a chest X-ray finding, which was not significant 
enough for the military physicians to follow with repeat X-
ray studies or computed tomography scans, and that chest X-
ray studies in March 2001 and March 2003 did not reveal it.  
He opined that the nodule had resolved.  He noted that 
pulmonary function tests showed poor effort and gave 
unreliable results.  He discussed the test results with a VA 
pulmonologist who agreed that the Veteran's effort was poor.  
He concluded that it was not likely that any current 
respiratory symptoms were related to the past chest X-ray 
finding of a pulmonary nodule.

While the July 1986 chest X-ray revealed a small coin lesion 
in the left lung, the Board notes that the radiologist's 
opinion at that time was that the small lesion was unchanged 
since the previous chest X-ray of February 1984, which was 
prior to the appellant's second period of service.  The Board 
further notes that there is no competent medical evidence 
that demonstrates the appellant has a current chronic lung 
disability associated with the small left lung lesion seen on 
the 1984 and 1986 chest X-rays.  In fact, the March 2003 VA 
examiner opined that the previous pulmonary nodule resolved 
and there is no link to any current respiratory disorder and 
service.  There is simply no competent medical evidence that 
demonstrates the appellant has a chronic lung disability that 
is etiologically related to military service.

Although the appellant has presented statements and testimony 
regarding his claim of entitlement to service connection for 
a chronic lung disability, the record does not show that he 
is a medical professional, with the training and expertise to 
provide clinical findings regarding a diagnosis of a chronic 
lung disability.  

The Veteran is certainly competent to testify as to symptoms, 
such as difficulty breathing, which are non-diagnostic in 
nature, however, he is not competent to render any sort of 
medical opinion about either the etiology or diagnosis of a 
condition.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  Consequently, his testimony and lay statements, 
while credible with regard to his subjective complaints, are 
manifestly not competent evidence for the purpose of showing 
that he has a chronic lung disability that is related to 
service.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  As the Veteran has not 
been diagnosed with an existing lung disability, service 
connection is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the great preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

II.  Bilateral Eye Disability

The appellant claims that he has bilateral eye disability.  
He stated at his September 2000 hearing that his vision 
problems began after chemicals were splashed in his face and 
eyes during service, and that he now uses drops for eye 
problems.  More recently, he has related that an aerosol can 
hit him in the eye as well as aerosol spray.

Service medical records show that the appellant had 
refractive error at his August 1973 enlistment examination.  
In November 1975, he complained of pain in his right eye 
after being struck in the eye by a rock.  At his July 1976 
separation examination, his visual acuity was 20/20.  During 
his third period of service, he was treated for chemical 
irritation of the left eye after a chemical he was spraying 
got into that eye.  A notation for the following day 
indicated that there was resolving chemical conjunctivitis 
with the use of eye drops.  In June 1986, he was treated for 
acute viral keratitis of the right eye after having an object 
fly into the eye while he was mowing grass at home.  He was 
subsequently hospitalized a few days with a complaint of a 
four-day history of severe pain, burning, and watering from 
the eyes.  Visual acuity was 20/16 in both eyes at the time 
of admission.  The hospital report shows a diagnosis of acute 
viral keratitis, right eye, and that the appellant had made 
an excellent recovery, with the corneal lesions resolved.  
Service treatment records are negative for trauma to the eye 
from an aerosol can.

A VA hospital discharge summary dated in June 1995 reflects 
that the Veteran said his last eye examination was quite a 
while ago, and he related no eye problems.

At the June 1999 VA medical examination, the appellant's 
pupils were equal and reactive to light and accommodation, 
with no extra ocular movement noted.  Visual acuity was 20/25 
in the left eye, 20/30 in the right eye, and 20/25 both eyes, 
without glasses.

At a March 5, 2003 VA eye examination, there were no records 
for review.    The Veteran complained of pain and blurred 
vision both near and far.  On examination, right eye 
uncorrected vision was 20/60 near and 20/50 far; right eye 
corrected vision was 20/40 near and 20/40 far.  Left eye 
uncorrected vision was 20/200 near and 20/70 far; left eye 
corrected vision was 20/100 near and 20/100 far.  The 
examiner noted that ocular pressures were elevated and 
required treatment.  On a subsequent visit, visual fields 
were measured at 20 by 20 degrees in the right eye and 20 by 
25 degrees in the left eye.  The computer indicated that 
these were invalid visual fields due to a high number of 
false negative responses.  The examiner noted that a 
refraction test was performed and the responses were so 
inconsistent that he thought the Veteran was malingering.  
There were elevated intraocular pressures in the left eye.  
There was some scarring on the right lower lid and some minor 
scarring in the inferior temporal portion of the right 
cornea.  There were deposits of cholesterol in the corneas 
and nucleosclerotic or aging type cataracts.  There was a 
central lens opacity in his left eye located between the 
congenital nucleus and the lens cortex (adult).  The examiner 
opined that sometime in his early teens or earlier, one would 
expect the Veteran  had some type of trauma to the eye based 
on the location of the lens opacity.  

The examiner opined that the Veteran did not present a true 
picture of his status, and that his statements were not 
consistent with the facts.  The examiner diagnosed ocular 
hypertension and glaucomatous pressures in the left eye which 
could account for his pain, and also a cataract in the left 
eye, which had been present for some time, and had probably 
gotten worse over the years.  The examiner stated that the 
Veteran had ocular hypertension and cataracts, stated that 
these are not disabilities because they can be corrected and 
treated, and opined that service connection could not be 
established for either.  He also noted that the Veteran had a 
pterygium which was scheduled to be removed, and opined that 
the Veteran's decreased vision resulted from his cataracts.  
The examiner opined that there was no service connection 
associated with any of the above conditions.  He noted that 
the Veteran received a spray in the eyes in service in 1984, 
and that there were no current residuals of that incident.  
He stated that it was a remote possibility that the pterygium 
could be an outgrowth of the spray in the eyes, but that 
condition could also have been the result of excessive 
exposure to sunlight on the flight line or just working 
outside after military service.  He opined that all of the 
existent eye conditions occurred after service discharge.

A March 2003 VA outpatient ophthalmology treatment record by 
Dr. N. reflects that the Veteran had a fleshy nasal pterygium 
in the left eye growing onto the clear cornea.  Aided visual 
acuity was 20/80 in the right eye, and 20/400 in the left 
eye.  The diagnostic assessment was secondary glaucoma left 
eye, pterygium left eye, and posterior subcapsular cataract 
in the left eye.

Private medical records from the Institute for Total Eye Care 
(ITEC) dated later in March 2003 reflect that the Veteran was 
diagnosed with cortical cataract, primary open angle 
glaucoma, and pterygium.  The examiner noted that the Veteran 
was just diagnosed with glaucoma.  A March 2003 treatment 
note from ITEC reflects that the Veteran reported that during 
service in the Air Force he got a chemical in his eye which 
caused secondary glaucoma, pterygium and cataract in the left 
eye.  The examiner opined that cataract and pterygium surgery 
was reasonable, and added that he doubted that the visual 
acuity in the right eye on the current examination was 
correct.  The diagnoses were glaucoma, cataract in the left 
eye, pterygium left eye.

A report of an October 2005 VA eye examination reflects that 
the examiner thoroughly reviewed the Veteran's claims file, 
and extensively discussed pertinent medical records.  On 
examination, uncorrected right eye visual acuity was 20/100 
near vision and 20/50 far vision.  Corrected visual acuity 
was 20/40 near and 20/20 far.  Left eye uncorrected acuity 
was 20/100 near and 20/100 far.  Left eye corrected was 20/40 
near and 20/30 far, which was much better than on examination 
in 2003.  He noted that the medical evidence showed that 
elevated intraocular pressures were noted in March 2003; 
while eye pressures were normal in "January 2003".  The 
examiner discussed a medical opinion by Dr. I. of ITEC.

He opined that the etiology of the Veteran's decreased vision 
was his cataract.  He stated that a posterior subcapsular 
cataract, which the Veteran had, is normally a result of some 
chemical imbalance in the body or some other metabolic 
imbalance, and stated that chemicals do not normally cause or 
result in a posterior subcapsular cataract, unless it upset 
the metabolic imbalance within the eye and body.  "The more 
I read in the medical records, or the providers who were 
treating this person, the data confirms it was not a 
traumatic cataract.  In other words, the aerosol or the 
lubricant he alleged caused the glaucoma in the left eye, 
"did not and I repeat did not, according to their own 
records cause a sufficient injury to cause a cataract.  If 
the force of that aerosol spray in the eye had caused the 
cataract, it would have been noted by Dr. H. in the 1986 
incident.  That would have been a sufficient time to develop 
some type of cataract and it was never noted by Dr. H., who 
saw him and had evaluated him for several days in the 
hospital for a superficial punctate keratitis, that was 
caused by a virus, did not note anything of significance or 
any residuals in his report and that was two years later, so 
that implies to me that whatever caused his glaucoma was not 
the lubricant in the eye.  In fact, he has had more problems 
with the right eye, than he has with the left."

The examiner noted that according to both doctors, he 
developed glaucoma in  2003.  He concluded, "The records and 
data do not support any claim that his glaucoma is secondary 
to any military incident.  He does have a glaucoma secondary 
to something, but in my professional opinion, I just do not 
feel that it is from the chemical irritation.  The insult to 
the eye was insufficient to cause such a problem and having, 
according to Dr. N., a posterior subcapsular cataract in that 
eye, which has reduced his vision, that is the etiology of 
the reduced vision."  He indicated that therefore, the 
alleged glaucoma is not caused by or the result of his 
military service.  The cataract from all indication is less 
likely than not caused by or the result of any injuries or 
trauma to the eye in military service.  He noted that he also 
discussed the case with Dr. N., who agreed that it was not 
possible for the spray in the eye to cause glaucoma as 
claimed.  Dr. N. said that based upon the data the patient 
supplied him it would seem likely but the actual medical 
records can not support this claim.

By a letter to the Veteran's representative dated in December 
2005, Dr. I. of ITEC indicated that he had treated the 
Veteran for eye conditions since February 2005, and that the 
Veteran had been seen in his office since March 2003.  He 
noted that he had reviewed the medical records submitted to 
him, as well as his own treatment records.  He discussed the 
Veteran's service treatment records.  He noted that when seen 
in April 2005, visual field testing showed good reliability 
in the right eye and mild superonasal and inferonasal 
defects, and the left eye was only borderline reliable, and 
had significant superior and inferior arcuate defects.  He 
examined the Veteran in December 2005, and his best corrected 
visual acuity was 20/25 in the right eye and 20/100 on the 
left.  Cataract surgery was planned.  He saw the Veteran 
again a few weeks later, at which time visual acuity was 
20/40 on the right and 20/100 on the left.  Dr. I. diagnosed 
unilateral glaucoma in the left eye, which had responded 
nicely to medication, an unusual-appearing dense nuclear 
cataract in the left eye and a rather large nasal pterygium 
in the left eye.  The right eye had very mild nuclear 
sclerotic changes consistent with age.  He opined that trauma 
was the most likely etiology for unilateral glaucoma, a very 
unusual cataract and pterygium all in the left eye.  He 
stated that unilateral glaucoma is very unusual especially to 
this degree without some inciting event.

He noted that the chemical the Veteran got in his eyes in May 
1984 appeared to have been very mild, and opined that more 
significant pathology would have been noted if it had been a 
significant chemical injury.  Likewise, on his 
hospitalization two years later his vision was better than 
20/20 in both eyes and there was no mention of a cataract or 
intraocular pressure was made.  He noted that the Veteran has 
reported that he was hit in the eye by an aerosol can, which 
could account for the findings but he would have expected the 
cataract to have been noted when he was hospitalized for 
viral keratitis.  He opined that the probability of this 
condition being the result of active military service was 
about 50 percent, and that he could not find any other reason 
to have this significant pathology in the left eye.  He 
stated that perhaps if the aerosol can itself hit the eye as 
the Veteran has sometimes stated, that that may have caused 
the current findings.  He stated that the Veteran did not 
suffer from a bilateral eye disability, as his best corrected 
visual acuity was 20/200 in both eyes and he had a full 
visual field on the right.  His visual acuity and visual 
field were significantly affected on the left, but hopefully 
this would improve after cataract surgery.

By a letter dated in February 2008, Dr. I. noted that the 
Veteran had multiple injuries to his eyes during service 
which resulted in multiple pathologies.  He noted that the 
Veteran underwent cataract surgery in the left eye in 
December 2005.  He noted that the Veteran had lost all vision 
in the left eye due to secondary glaucoma despite previous 
good control.  He stated that the glaucoma seemed to be 
service related due to multiple injuries.

The Veteran has made varying statements regarding the cause 
of his current eye disabilities, and his reported history as 
to service events has changed over time.  Initially he merely 
reported receiving an aerosol spray of chemicals in his eyes, 
but more recently has contended that the aerosol can as well 
as the spray hit him in the left eye, causing eye trauma and 
his subsequent eye disabilities.  Service treatment records 
do not reflect any eye trauma to the left eye, from an 
aerosol can or otherwise.  The Board finds his statements as 
to in-service left eye trauma from a blunt object to be 
incredible.  Moreover, several different medical providers, 
including treatment providers at ITEC, have opined that his 
reported symptoms during examinations were not reliable.  

Moreover, the Board finds that a lay person is not competent 
to offer an opinion on a matter clearly requiring medical 
expertise, such as opining that his current eye problems are 
related to his in-service complaints.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the veteran's lay 
beliefs alone can serve to establish any association between 
the claimed disability and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

There are conflicting medical opinions of record with regard 
to the matter of whether the Veteran has a bilateral eye 
disability as the result of his military service.  The Board 
is required to weigh the credibility and probative value of 
these opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The VA examiner has opined that the Veteran does not have a 
current bilateral eye disability that is due to service, 
while Dr. I. first opined that there was a 50 percent 
probability that the current eye disorders were related to 
reported eye trauma in service, and more recently opined that 
the current eye disorders are related to service incidents.  
The Board notes that both medical professionals stated that 
if the Veteran received blunt object trauma to the left eye 
in 1984 (as the Veteran has reported), then a cataract should 
have been noted during his subsequent eye hospitalization for 
keratitis in 1986.  However, this was not shown, which both 
examiners observed.  Moreover, as noted above, there is no 
evidence of in-service blunt trauma to the left eye during 
the aerosol spray incident in 1984.  Cataracts and glaucoma 
were not noted until 2003, several years after separation 
from service.  A VA examination in 1999 was negative for 
these conditions.  Based on all the evidence of record, 
including the gap in time between the in-service incidents 
and the first diagnosis of cataracts and glaucoma, the Board 
accords greater evidentiary weight to the VA examiner's 
opinion, which found no nexus between the current eye 
disabilities and service.  Although Dr. I. now links current 
eye disabilities with service, the Board finds that his 
opinion is based primarily on the inaccurate reported history 
provided by the Veteran, i.e. the unsubstantiated history of 
blunt trauma.

The Board may reject a medical opinion that is based on facts 
provided by the Veteran which have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the Veteran which formed the 
basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (Board may reject such statements of the 
veteran if rebutted by the overall weight of the evidence).

In summary, the record fails to show competent evidence of a 
chronic eye disability in service or for many years 
thereafter, and the preponderance of the evidence is against 
a finding that the condition is due to or aggravated by 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a lung disability is denied.

Service connection for a bilateral eye disability is denied.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim for service connection for a psychiatric 
disorder other than PTSD.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The appellant argues that he has an acquired psychiatric 
disorder that had its origin in service, or is due to a 
service-connected disability, to include tinnitus.  At a 
September 2000 videoconference hearing, he testified that the 
close proximity of a grenade explosion during training was 
the precipitating event in service that led to his 
psychiatric problems, which he claims were first manifested 
by migraine headaches and depression. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be awarded where the evidence 
demonstrates that a current disability is proximately due to 
or the result of another service-connected disability. 38 
C.F.R. § 3.310(a).  Moreover, additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Establishing service connection on a 
secondary basis therefore requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Post-service medical records reflect treatment for 
psychiatric disorders since at least 1993, variously 
diagnosed as depression, schizophrenia, rule out PTSD, and 
PTSD.

In May 2006, the Veteran's representative requested that a VA 
examination be performed to determine whether the Veteran's 
current psychiatric disorder is secondary to his service-
connected tinnitus.

The Board notes that a VA psychiatric examination was 
performed in July 2007, and the examiner was asked to comment 
on whether the Veteran's current psychiatric disorder was due 
to his service-connected tinnitus.  The examiner was not 
asked, and did not opine, as to whether any current 
psychiatric disorder was aggravated by a service-connected 
disability, as defined by  38 C.F.R. § 3.310(b).  

Based on the evidence discussed above, the Board finds that a 
remand is necessary to afford the Veteran a VA examination, 
which includes a nexus opinion on the question of whether he 
has an acquired psychiatric disorder that is attributable to 
his military service; and also an opinion as to whether any 
currently diagnosed psychiatric disorder is caused 
(proximately due to or the result of), or aggravated (causing 
a permanent increase in the basic level of pathology) by his 
service-connected disabilities.  In this regard, the Board 
notes that the Veteran's service-connected disabilities 
include tinnitus, hearing loss of the right ear, and a left 
knee disability.

Lastly, review of the record discloses that the Veteran has 
not been adequately notified in accordance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  Specifically, the Veteran should be notified of what 
is required to substantiate a claim for service connection on 
a secondary basis.  The Veteran should be informed that in 
order to support a claim for secondary service connection, 
the evidence must show that a current psychiatric disability 
was caused or aggravated by his service-connected 
disabilities.  The Board will therefore remand this case in 
order to ensure that the Veteran receives the due process to 
which he is entitled.

Because the Veteran's claim for a TDIU rating is inextricably 
intertwined with the issue of service connection for a 
psychiatric disorder, that issue must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.   The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  
Specifically, the RO must notify the 
claimant of what is required to 
substantiate a claim for secondary 
service connection. The Veteran should 
be informed that in order to support 
his claim for secondary service 
connection, the evidence must show that 
his current disability was caused 
(proximately due to or the result of) 
or aggravated by service-connected 
disability.  See 38 C.F.R. § 
3.310(a),(b).

2.  The Veteran should be afforded a VA 
examination to ascertain the diagnosis 
and likely etiology of any acquired 
psychiatric disorder (other than PTSD).  
The examiner should include an opinion 
as to whether it is as least as likely 
as not that a psychiatric disorder 
began during military service.  The 
examiner should also provide an opinion 
as to whether a psychiatric  disorder 
has been caused or made chronically 
worse by any service-connected 
disability.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review.

The RO should make sure that the 
medical opinions comply with this 
remand and the questions presented in 
the request, especially with respect to 
detailing any connection to military 
service and/or service-connected 
disability.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received. If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


